Citation Nr: 0718571	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa.  The veteran testified before the 
undersigned Veterans Law Judge in August 2006; a transcript 
of that hearing is associated with the claims folder.


FINDING OF FACT

A depressive disorder did not manifest during the veteran's 
active service, nor for many years after service; any current 
depressive disorder is not otherwise related to service.


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, an October 2003 
letter informed him of the information and evidence necessary 
to warrant entitlement to the benefit sought.  This letter 
also advised him of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, the October 2003 letter 
essentially notified the veteran of the need to submit any 
pertinent evidence in his possession.  

In addition to providing proper notice on all VCAA issues, 
the Board notes that the October 2003 letter was sent to the 
veteran prior to the January 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
A letter was sent to the veteran in September 2005 requesting 
that he provide a consent to release information for a Dr. 
Nordike of Winfield, Iowa.  This letter also requested that 
the veteran provide a copy of the "Dear John" letter he 
contends triggered his disability.  No response was received.  
The Board is satisfied that the veteran was given ample 
notice and opportunity to provide the requested evidence and 
consent form.  With respect to the missing treatment records, 
the Board observes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, 
without consent from the veteran, VA is under no obligation 
to remand this appeal to obtain such records.  See 38 C.F.R. 
§ 3.159(c)(1)(i).  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Board notes 
that he was afforded a VA examination in conjunction with his 
claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that his current depressive disorder 
began during service when he received a "Dear John" letter 
from his pregnant girlfriend.  The veteran testified that he 
was absent without leave (AWOL) because he went to visit her, 
and when he was unable to contact her he claims that he 
attempted suicide.  He also asserts that it was around this 
time that he began using alcohol to cope with his depression, 
and that the combination of his depression and alcohol use 
has created problems for him ever since service separation.

A review of the veteran's service medical records reveals no 
mention of any relationship problems with respect to his 
girlfriend, nor is there any evidence of an in-service 
diagnosis of a depressive disorder.  Rather, the veteran's 
records indicate that he was evaluated by a psychiatrist and 
deemed to have an immature personality disorder.  The 
evaluating psychiatrist commented that the veteran lacked the 
motivation to remain in the service, and discharge was 
recommended.  In addition to the psychiatric report, a 
statement by the veteran's commanding officer (CO) indicates 
that the veteran displayed an antisocial attitude and 
immature behavior pattern throughout his time in service.  
Despite noting a conversation with the veteran, the CO made 
no mention of any reasons for the veteran being AWOL, 
including problems with his girlfriend.  The veteran was 
separated from service shortly thereafter.

The Board finds that the absence of an in-service diagnosis 
weighs against the veteran's claim that he has a depressive 
disorder which was incurred in or is related to service.  
Additionally, the Board notes that the veteran may not be 
service-connected for his in-service diagnosis of an immature 
personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.9 (2006).  
In this regard, the Board observes that a personality 
disorder is not an injury or disease for purposes of VA laws 
and regulations, and, therefore, generally may not be service 
connected as a matter of law.  Id.  Although a limited 
exception to this rule exists, the Board notes that it is not 
applicable in the present case because the veteran does not 
have a current diagnosis of an immature personality disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

Despite the veteran's claims that he continued to have 
depression after service, the Board observes that there is no 
record of any psychiatric treatment or counseling for more 
than thirty years after service separation.  The veteran 
himself testified that he did not seek treatment until a 
couple of years ago.  In considering its assessment of a 
service connection claim, the Board may, and will, consider 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Thus, the Board finds the more than thirty year lapse in time 
between the veteran's active service and the first diagnosis 
of any psychiatric disorder, to include a depressive 
disorder, weighs against his claim.

The current medical evidence of record reflects a number of 
psychiatric diagnoses.  While undergoing treatment and 
evaluation in 2002, 2003, and 2004, the veteran carried a 
differential diagnosis of depression, not otherwise 
specified, versus bipolar affective disorder type II, versus 
a major depressive disorder, recurrent, versus a substance 
induced mood disorder.  There is also support for a diagnosis 
of chronic depression with anger.  The Board observes that 
the veteran was also diagnosed with an antisocial personality 
disorder in July 2004.  The veteran's most current VA 
treatment records, as well as the October 2003 VA examination 
report, indicate DSM-IV psychiatric diagnoses of depression, 
not otherwise specified, alcohol dependence versus abuse, an 
antisocial personality disorder, and bipolar affective 
disorder type II by history.

Unfortunately, after careful review of the evidence, the 
Board concludes there is no competent evidence of record 
indicating a nexus between the veteran's current depression, 
or any of his psychiatric diagnoses, and his active duty 
service.  Thus, for the reasons discussed below, his claim of 
entitlement to service connection must be denied.

The veteran's psychiatric treatment records fail to 
demonstrate any link between his current psychiatric 
problems, including a depressive disorder, and any incident 
of service.  Although the veteran reported at a June 2004 VA 
consult that his mood and anger problems were due to a "Dear 
John" letter he received while in the service, there is no 
indication by the social worker that his current disorders 
began during service or are a delayed result of this 
incident.  With the exception of the previous medical record 
and a June 2004 psychiatry note indicating that the veteran 
reported a past suicide attempt after his pregnant girlfriend 
dumped him, there is no further mention in his medical 
records of the veteran relating his current problems to 
service.  

The Board notes that the veteran does indicate on multiple 
occasions that he has been depressed for thirty-some years; 
however, as a layperson, the veteran is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, the Board cannot accept the 
veteran's statements regarding the onset of his depressive 
disorder as competent evidence of an in-service incurrence.  
Absent any competent medical opinion indicating an onset of 
depressive disorder in service or a competent opinion linking 
his current disorder to service, the Board finds that the 
record contains no affirmative evidence of a nexus between 
the veteran's current depressive disorder and service.

Moreover, in addition to the lack of affirmative nexus 
evidence, a November 2003 VA examination report provides an 
opinion that the veteran's current depressive symptoms are 
not likely related to his previous military service.  The 
Board notes that this opinion was made after a careful review 
of the claims folder, including service and medical records, 
as well as an interview with the veteran and examination.  
The examiner indicated that the veteran suffers from an 
antisocial personality disorder and that he likely had 
difficulty adjusting to military life because of emotional 
intensity.  

Again, the Board observes that service connection is not 
warranted for a personality disorder.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2006).  The exception also does not apply with 
regards to the veteran's currently diagnosed antisocial 
personality disorder, because there is no competent evidence 
that he has a superimposed injury or disease.  See VAOPGCPREC 
82-90; see also 38 C.F.R. §§ 3.306, 4.127 (2006).  In this 
regard, the Board observes that none of the veteran's medical 
records indicate that any of his currently diagnosed 
psychiatric disorders, including his depressive disorder, 
were superimposed on his personality disorder during service.  

Finally, the Board finds it probative that when the veteran 
first presented for psychiatric evaluation and treatment in 
September 2002 he indicated that he had been depressed for 
the past five years dating to the time of his divorce.  A 
number of his medical records also note numerous financial 
and legal problems; such problems are listed more than once 
as Axis IV stressors in his DSM-IV diagnosis.

With consideration of the lack of an in-service diagnosis of 
a depressive disorder, the probative VA examiner's opinion, 
the significant lapse in time between service and the first 
diagnosis of a depressive disorder, evidence of statements by 
the veteran linking his current depression to his current 
relationship, legal, and financial problems, and the absence 
of any medical opinion suggesting a causal link to the 
veteran's service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a depressive disorder.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a depressive disorder 
is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


